deborah l smith petitioner v commissioner of internal revenue respondent docket no filed date in p and her daughters moved from san francisco to canada and became permanent residents of canada p contin- ued to own a home and maintained a post office box in san francisco in date p returned to san francisco to verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v smith jamie smith v commissioner move her remaining furniture to canada on date while p was in san francisco r mailed a deficiency_notice to p’s san francisco post office box p did not pick up the notice and on date returned to canada on date p received a copy of the notice and on date she filed a petition with the court r filed a motion to dismiss for lack of jurisdiction and contends that p’s petition was not timely filed p objects and contends that pursuant to sec_6213 she is entitled to rather than days to file a petition held pursuant to sec_6213 p’s petition was timely filed within the 150-day period william edward taggart jr for petitioner randall e heath and thomas r mackinson respondent for foley judge the issue for decision is whether petitioner pursuant to sec_6213 had or days to file her petition with this court findings_of_fact petitioner and her husband untimely filed a joint federal_income_tax return relating to subsequently the internal_revenue_service selected petitioner and her hus- band’s return for examination on date petitioner and her husband signed a form 872-i consent to extend the time to assess tax as well as tax attributable to items of a partnership relating to on date petitioner and her husband signed forms 872-i relating to and on each form they listed an address in tiburon california prior to date petitioner resided in san francisco california in date petitioner and her two daughters moved to vancouver british columbia canada in sep- tember petitioner rented a furnished apartment in van- couver and her daughters enrolled in and began attending a school in vancouver vancouver school soon thereafter petitioner and her daughters applied for and were granted permanent residency in canada petitioner also applied for and received a canadian driver’s license petitioner contin- ued to own her san francisco home maintained a post office unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v smith jamie united_states tax_court reports box in san francisco p o box and occasionally returned to the united_states to visit family in date petitioner leased an unfurnished single- family residence in vancouver for herself and her daughters on or about date she returned to san fran- cisco to supervise the transportation of her furniture to van- couver and to arrange for the rental of her san francisco home on date respondent issued petitioner and her husband and mailed to their p o box a deficiency_notice relating to notice in the notice respondent stated that petitioner and her husband had until date ie days to file a tax_court petition in addition respondent determined that petitioner and her husband were liable for an dollar_figure deficiency a dollar_figure sec_6651 addition_to_tax and a dollar_figure sec_6662 accuracy-related_penalty on date petitioner’s moving company began transporting her furniture to vancouver the notice was delivered to petitioner’s p o box on date but she did not pick it up she returned to vancouver on date received a copy of the notice on date and on date ie days after the notice’s mailing date while residing in vancouver filed a petition with the court on date respondent sent petitioner’s counsel a letter requesting additional documentation relating to peti- tioner’s whereabouts on the notice’s mailing date on date petitioner’s counsel faxed respondent photocopies of petitioner’s and her daughters’ canadian permanent resident cards petitioner’s canadian driver’s license a canceled date rent check and a letter from the vancouver school verifying that petitioner’s daughters began attending the school in date in a letter sent to petitioner on date respondent emphasized the importance of petitioner’s physical location during date and stated that the documentation petitioner provided was not conclusive on date the court filed respondent’s motion to dismiss for lack of jurisdiction in which respondent contend sec_2 the p o box was petitioner’s mailing address as reflected on her federal_income_tax return verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v smith jamie smith v commissioner that the petition was not filed within the time prescribed by sec_6213 the court on date filed peti- tioner’s objection to respondent’s motion on date the court filed petitioner’s supplemental opposition to respondent’s motion opinion this court’s jurisdiction to redetermine a deficiency depends on the issuance of a valid notice_of_deficiency and a timely filed petition see sec_6212 sec_6213 sec_6214 rule a c 97_tc_437 93_tc_22 sec_6213 provides that a petition for redetermination of a defi- ciency is timely if it is filed within days 90-day rule or if the notice is addressed to a person outside the united_states days 150-day rule after the notice’s mailing date petitioner filed her petition days after the notice’s mailing date respondent contends that the petition is untimely and the 90-day rule is applicable because petitioner was in the united_states when the notice was mailed and delivered petitioner contends that the notice was addressed to a person outside the united_states and the 150-day rule is applicable because she was a resident of canada ie when the notice was mailed and delivered received the notice in canada and experienced delay we agree and hold that petitioner is entitled to the 150-day period the phrase addressed to a person outside the united_states is ambiguous and the court has consistently con- strued it broadly see 73_tc_690 68_tc_779 where a statute is capable of various interpretations we are inclined to adopt a construction which will permit the court to retain jurisdiction without doing violence to the statutory language see lewy v commissioner t c pincite holding that the 150-day rule is applicable to a foreign resident who is in the united_states when the notice is mailed but outside the united_states when the notice is delivered see also levy v commissioner 76_tc_3 petitioner bears the burden of proving that this court has jurisdiction see patz trust v commissioner 69_tc_497 see also rule a 290_us_111 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v smith jamie united_states tax_court reports holding that the 150-day rule is applicable to a u s resident who is temporarily outside of the country when the notice is mailed and delivered looper v commissioner t c pincite holding that the day rule is applicable where a notice is mailed to an address outside the united_states 13_tc_747 holding that the 150-day rule is applicable to a foreign resident who is outside the united_states when the notice is mailed and delivered our holding is consistent with our jurisprudence is a practical construc- tion of sec_6213 and leaves the statutory language unscathed i foreign residents the 150-day rule applies when the notice is addressed to a person outside of the united_states see sec_6213 where the court has determined the applicability of the day rule the critical inquiry has generally been whether the taxpayer fell within the categories of taxpayers congress intended to benefit foreign residents or u s residents temporarily absent from the country see 76_tc_963 levy v commis- sioner t c pincite lewy v commissioner t c pincite in hamilton the court held that a u s citizen who resided in a foreign_country was a person outside of the united_states hamilton v commissioner t c pincite construing the predecessor to the current sec_6213 the court in hamilton also held that the 150-day rule was not applicable to a u s resident who was temporarily absent from the country id the court concluded that congress in enacting the 150-day rule was legislating with respect to taxpayers regularly residing and carrying on their business and professional activities in places outside the states of the union id pincite in subsequent cases the court recognized that i t is more likely that delay will occur in these tax- payers’ receiving the notice_of_deficiency and certainly more in 200_f2d_38 2d cir the court_of_appeals for the second circuit rejected this holding and concluded that the 150-day rule was applicable to u s residents temporarily absent from the country see also 33_tc_667 adopting the reasoning of the court_of_appeals for the second cir- cuit in mindell see infra pt ii verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v smith jamie smith v commissioner time is needed to file a petition because of the physical pres- ence of these taxpayers outside the united_states see 67_tc_721 see also 62_tc_292 in hamilton the court mused that a foreign resident who through fortuitous circumstance physically happened to be in one of the states of the union on the particular day the deficiency_notice was mailed would be entitled to the 150-day period and that any other interpretation of the day rule would not be reasonable see hamilton v commis- sioner t c pincite the court in lewy v commis- sioner t c pincite confronted this situation in lewy a foreign resident in the united_states on the notice’s mailing date left the country the following day and experi- enced delay in receiving the notice id pincite the commissioner contended that the taxpayer’s physical pres- ence in the united_states precluded the applicability of the 150-day rule id pincite the court rejected this contention as excessively mechanical unrelated to the section’s basic purpose and unsupported by case law id pincite stating that the court has firmly and unequivocally rejected barren haggling over dialectical distinctions in the jurisdictional area the court held that the taxpayer a for- eign resident was precisely the type of taxpayer the 150-day rule was designed to assist see id pincite in sum a foreign resident’s status as a person outside of the united_states is not vitiated by the resident’s brief pres- ence in the united_states on the notice’s mailing date see id pincite stating that ephemeral presence at the moment the deficiency_notice is mailed is not controlling similarly a foreign resident may be a person outside the the court reviewed 200_f2d_38 33_tc_667 54_tc_647 62_tc_292 and 67_tc_721 and observed the crucial criterion to be gleaned from the decided cases is whether the ‘person’ is physically located outside the united_states so that the notice_of_deficiency mailed to its united_states address will be delayed in reaching it in a foreign_country and thereby hamper its ability to adequately respond by filing a petition to litigate its case in this court 68_tc_779 quoting degill corp v commissioner t c pincite verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v smith jamie united_states tax_court reports united_states even if the foreign resident is in the united_states on the notice’s delivery date ie if the taxpayer ulti- mately receives notice several months later while in the for- eign country ii u s residents temporarily absent from the country the 150-day rule is also intended to provide relief to u s residents temporarily absent from the country see levy v commissioner t c pincite lewy v commissioner t c pincite 33_tc_667 in 200_f2d_38 2d cir a u s resident was temporarily absent from the country when the notice was mailed and delivered the court_of_appeals for the second circuit rejected the tax court’s holding in hamilton that the 150-day rule was not applicable to u s residents who were temporarily absent from the country see mindell v commissioner f 2d pincite in holding that the 150-day rule was applicable to such individuals the court_of_appeals held that the critical inquiry was whether the taxpayer experienced delay in the receipt of the notice see id in estate of krueger v commis- sioner t c pincite a u s resident was in japan on the notice’s mailing date we adopted the broader application of the 150-day rule as set forth in mindell but did not reject the holding or reasoning in hamilton relating to the applica- tion of the 150-day rule to foreign residents estate of krueger v commissioner t c pincite see also lewy v commissioner t c pincite stating that estate of krueger broadened the court’s holding in hamilton and expanded the class of persons entitled to file within days in levy v commissioner t c pincite u s resi- dents departed on the notice’s mailing date for a five-day trip to jamaica the notice was delivered to their residence while they were in jamaica and their absence resulted in delayed receipt of the notice the court held that the 150-day rule was applicable id pincite cf malekzad v commis- sioner t c pincite holding that the 150-day rule was not applicable to u s residents who were in the country on the notice’s mailing date were outside the country for less than hours and did not experience delay in receiving the notice verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v smith jamie smith v commissioner iii petitioner is entitled to the 150-day period petitioner is within the category of taxpayers that con- gress intended to benefit see lewy v commissioner t c pincite camous v commissioner t c pincite hamilton v commissioner t c pincite she was a canadian resident ie when the notice was mailed and delivered was not at the address to which the notice was delivered and received the notice in canada days after the notice’s mailing date although petitioner was in san francisco when the notice was mailed and delivered her status as a person outside of the united_states is largely a function of her residency and is not vitiated by her brief presence in the united_states in short the 150-day rule is applicable contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order will be issued reviewed by the court thornton colvin vasquez gale wherry paris and kerrigan jj agree with this opinion of the court goeke j concurs in the result only marvel j did not participate in the consideration of this opinion colvin j concurring i agree with the opinion of the court and write in response to some of the points made in the dissenting opinions of judge halpern and judge gustaf- son i introduction in pertinent part sec_6213 provides within days or days if the notice is addressed to a person out- side the united_states after the notice_of_deficiency author- ized in sec_6212 is mailed the taxpayer may file a petition with the tax_court for a redetermination of the deficiency the conclusion of the first dissenting opinion see halpern op p that this language has during the last years taken on a fixed meaning dependent on the taxpayer’s verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v smith jamie united_states tax_court reports physical location is at odds with our holdings in numerous cases applying the 150-day period to foreign residents who were briefly in the united_states when the notice of defi- ciency was sent contrary to the interpretation of sec_6213 in the dis- senting opinions we have consistently given the statute a broad practical construction and said we ‘should not adopt an interpretation which curtails the right to a prepayment hearing in the absence of a clear congres- sional intent to do so ’ 68_tc_779 quoting 51_tc_851 see also 73_tc_690 a construction of the statute that limits a foreign resident’s outside the united_states status to the resident’s location on the notice’s delivery date would be just as exces- sively mechanical unrelated to the section’s basic purpose and unsupported by case law as the construction we rejected in lewy v commissioner t c pincite ii hamilton v commissioner in 13_tc_747 we said that the 150-day period applies to a taxpayer who regularly resides outside the united_states but who through fortuitous circumstance happened to be physically in one of the states of the union on the particular day the defi- ciency notice was mailed to him contrary to the view expressed in the first dissenting opinion our reading of hamilton relating to consideration of a taxpayer’s foreign residence has not evolved see halpern op p hamilton was cited with approval in 76_tc_228 lewy v commissioner t c pincite and 62_tc_292 most of the cases since hamilton have simply dealt with dif- ferent factual situations ie where u s residents were temporarily absent from the united_states or where a notice was addressed to a foreign address see 76_tc_963 76_tc_228 73_tc_690 67_tc_721 54_tc_647 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v smith jamie smith v commissioner in 33_tc_667 we held that the 150-day rule also applies to u s residents temporarily absent from the country in estate of krueger we agreed with the opinion of the court_of_appeals for the second circuit in 200_f2d_38 2d cir see estate of krueger v commissioner t c pincite in mindell the taxpayer a u s citizen and indicted tax evader moved with his family to mexico see mindell v commissioner f 2d pincite we had concluded in mindell that the taxpayer was not regularly residing abroad and therefore was entitled to only days id the court_of_appeals for the second circuit reversed and stated w e cannot agree that the statute grants the day period only to persons outside the designated area on some settled business and residential basis and not on a temporary basis we find nothing in the language of the statute or in its legislative_history to suggest that congress intended to differentiate between persons temporarily absent from the united_states and persons regularly residing abroad what- ever the reason for the taxpayer’s absence from the country receipt of the deficiency_notice was likely to be delayed if he was not physically present at the address to which the notice was sent hence he was given additional time to apply for review of the deficiency we think the fact of residence abroad irrelevant id the court_of_appeals for the second circuit said that resi- dency was irrelevant because the taxpayer was outside the country was not likely to return and therefore was entitled to days under sec_6213 residency is indeed irrele- vant where a u s resident is temporarily outside the country there is nothing in mindell which rejected the notion that the 150-day rule is limited to foreign residents or our opinions to support the contention in the first dis- senting opinion that residency does not apply to or is irrele- vant with respect to foreign residents with respect to this court’s position it also is noteworthy that in estate of krueger where we adopted the reasoning of mindell we included all of the above-quoted excerpt except the sentence deeming residence irrelevant estate of krueger v commis- sioner t c pincite iii lewy v commissioner in 68_tc_779 the taxpayer was a foreign resident temporarily present in the united_states verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v smith jamie united_states tax_court reports the taxpayer was in the united_states when the notice was mailed however we held that he was outside the united_states for purposes of sec_6213 and therefore was entitled to application of the 150-day rule id pincite we said that our reasoning in 13_tc_747 pro- vides further support for our conclusion that the 150-day rule applied an interpretation of the provision as meaning something more substan- tial than the mere fortuitous circumstance of place where a taxpayer physically happened to be on a certain date would likewise protect against hardship a taxpayer regularly residing outside the states of the union and the district of columbia but who through fortuitous cir- cumstance physically happened to be in one of the states of the union on the particular day the deficiency_notice was mailed to him and would because of his residence outside the states of the union and the district of columbia preserve to him the right to the period of days for the filing of his petition just as it would for his neighbor who hap- pened to be at home on the day when the deficiency_notice was mailed t c pincite id pincite emphasis added vitiate the above quoted in addition we held that mindell and estate of krueger did not language but simply expanded the class of persons entitled to file within days id pincite in short we affirmed rather than aban- doned our analysis in hamilton see id iv degill corp v commissioner a foreign resident’s outside the united_states status is appropriately tied to the focal point of the taxpayer’s activi- ties and property ie residency linking a foreign resident’s outside the united_states status to residency is a reason- able and practical construction of the statute a taxpayer’s books records and residence are typically in the same place such status does not depend solely on the taxpayer’s location on the notice’s mailing and delivery dates the analysis in 62_tc_292 is illuminating in degill corp we held that the 150-day rule applied to a domestic_corporation which had an office in the united_states had its home_office in the south pacific and con- ducted all of its business outside the united_states id pincite we observed that the crucial criterion to be gleaned from the decided cases is whether the person is physically located outside the united_states so that the verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v smith jamie smith v commissioner notice_of_deficiency mailed to its united_states address will be delayed in reaching it in a foreign_country and thereby hamper its ability to adequately respond by filing a petition to litigate its case in this court id pincite we were convinced that the ‘registered office’ alone should not be considered the physical location of the corporation’s home_office when its officers books records majority stockholders and entire equipment were located abroad id we also concluded that the taxpayer required additional time because its books records shareholders and equipment were abroad id despite the fact that the corpora- tion had a philadelphia office and the notice was mailed and delivered in date to both the philadelphia and for- eign addresses we held that where the situs of corporate activity is entirely outside the united_states congressional concern for adequate response time for a taxpayer makes the 150-day rule applicable see id pincite in essence the corporation’s residency was a relevant and determining factor we analyzed the matter accordingly following our holding in hamilton establishing that foreign residents were entitled to application of the 150-day rule see degill corp v commissioner t c pincite specifi- cally we noted that degill corp was not a case of a u s resident’s temporary absence but was a permanent absence from the united_states which would have invoked the day rule even under the former stricter rule_of ham- ilton ie the rule limiting the 150-day rule to foreign resi- dents degill corp v commissioner t c pincite in sum our analysis in degill corp supports the analysis of the opinion of the court malekzad and levy involved u s residents temporarily abroad while in looper the issue was whether outside modified address or person contrary to the reliance placed on them by the first dissenting opinion these cases do not involve foreign residents and so do not speak to the case before the court indeed the analysis in 76_tc_228 and 76_tc_963 contradicts the first dis- senting opinion’s assertion that physical location is determinative in levy we stated that a n inquiry into petitioners’ geographic location at the pre- cise moment the deficiency_notice was mailed is not controlling because continued verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v smith jamie united_states tax_court reports for the foregoing reasons i agree with the reasoning and conclusion of the opinion of the court thornton foley vasquez gale wherry paris and kerrigan jj agree with this concurring opinion halpern j dissenting i introduction i disagree with the majority’s determination that the statu- tory notice_of_deficiency notice or statutory notice that respondent addressed to petitioner for her tax_year was addressed to a person outside the united_states so that pursuant to sec_6213 she had rather than days to file the petition the majority reads the words of sec_6213 a person outside the united_states as if con- gress had in fact written a person residing outside the united_states who is briefly present in the united_states and who while present does not receive the notice petitioner was present in the united_states for a two-week period bracketing both the mailing and delivery of the notice to her address a u s address last known to the commissioner and in the light of the words actually used by congress and the relevant caselaw that is sufficient for me to conclude that the notice was not addressed to a person outside the united_states therefore pursuant to sec_6213 she had only and not days from the date the notice was mailed to file her petition with the tax_court her petition filed days after the notice was mailed was not timely it is too narrow of a consideration to effectuate the purposes of the stat- ute see levy v commissioner t c pincite emphasis added in malekzad we held that taxpayers who were outside the united_states when the notice was delivered were not outside the united_states be- cause other factors ie the lack of delay made the 150-day rule inappli- cable see 76_tc_963 we stated that the statute does not say that the determination of whether the 90-day period or the 150-day period applies depends upon the geographical location of the taxpayer at the exact time the statutory notice is mailed the statute also does not say that the applicability of the 150-day period de- pends upon the taxpayer’s geographical location at the exact time the stat- utory notice is delivered by the postal service to the taxpayer’s home id pincite verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v smith jamie smith v commissioner and we should grant respondent’s motion to dismiss for lack of jurisdiction ii discussion a sec_6213 in pertinent part sec_6213 provides within days or days if the notice is addressed to a person out- side the united_states after the notice_of_deficiency author- ized in sec_6212 is mailed the taxpayer may file a petition with the tax_court for a redetermination of the deficiency filing a timely petition for redetermination of a deficiency is a jurisdictional requirement 200_f2d_38 2d cir 68_tc_779 b judicial gloss the seemingly straightforward language of sec_6213 allowing a taxpayer days to file a petition if the notice is addressed to a person outside the united_states has been subject_to much judicial gloss since as a wartime measure in its predecessor language was added to the internal_revenue_code_of_1939 in 13_tc_747 we rejected the commissioner’s argument that because their last known addresses to which the statutory notices had been sent were within the united_states the two subject taxpayers had no more than days to file peti- tions we held that the words outside the united_states in a predecessor provision referred to a person rather than to the word addressed we added however that the the legislative_history of that predecessor provision in the revenue act of ch 56_stat_798 was described in 13_tc_747 as follows the 150-day provision added at the end of sec_272 of the in- ternal revenue code of first appeared when the revenue bill of was reported to the senate by its committee on finance and was explained in the committee report as follows under existing law if a notice_of_deficiency in income_tax is mailed to a taxpayer he ha sec_90 days within which to file his petition with the board_of_tax_appeals in the case of a taxpayer in remote places such as hawaii or alaska this time limit may possibly work a hardship be- continued verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v smith jamie united_states tax_court reports day period was available only to persons outside the united_states on some settled business and residential basis and not on a temporary basis id pincite we have since then rejected that distinction see 33_tc_667 in estate of krueger we fol- lowed the lead of the court_of_appeals for the second circuit in 200_f2d_38 in mindell the court_of_appeals reversed our unpublished order granting the commissioner’s motion to dismiss for lack of jurisdiction on account of an untimely petition apparently we had found that the taxpayer a fugitive from prosecution living with his family in mexico was not regularly residing abroad we had therefore concluded on the authority of hamilton that he was entitled to no more than days to file a petition while the court_of_appeals agreed with our interpretation in ham- ilton that the availability of the 150-day period turned on the location of the person and not on a foreign address it rejected the distinction we had drawn that the 150-day period was available only to persons out of the country ‘on some settled business and residential basis and not on a temporary basis’ id pincite indeed it questioned our finding that mr mindell was not regularly residing abroad in any event it thought the fact of residence abroad to be irrelevant id it stated we find nothing in the language of the statute or in its legislative his- tory to suggest that congress intended to differentiate between persons temporarily absent from the united_states and persons regularly cause of delays in transporting mail that may occur during the present hostilities to correct this hardship sec_272 of the code has been amended to increase the period to days if the notice is mailed to a person outside the states of the union and the district of columbia this extension applies only to deficiency notices mailed after the date of enactment of the act senate_finance_committee report no sev- enty-seventh congress second session p as the result of a conference on the bill the house receded and accepted the senate amendment without explanation other than a statement in the conference_report of the substance of the sentence added the court_of_appeals stated but even on the tax court’s theory that the taxpayer must show that he was ‘regularly residing’ abroad we fail to see why his affidavit was insufficient to establish that fact evidence that he had been indicted and jumped bail if relevant at all would seem to support his claim of residence in mexico 200_f2d_38 2d cir verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v smith jamie smith v commissioner residing abroad whatever the reason for the taxpayer’s absence from the country receipt of the deficiency_notice was likely to be delayed if he was not physically present at the address to which the notice was sent hence he was given additional time to apply for review of the deficiency we think the fact of residence abroad irrelevant id subsequently in 73_tc_690 we reconsidered the inference in hamilton and other of our cases that the 150-day rule applies only in cases where the taxpayer is out of the united_states and not in cases where the address is a foreign address we stated that the common element in the decided cases is a recognition that the receipt of mail is often delayed when it travels abroad id we quoted the following language from 62_tc_292 as illustrating our reasoning in the decided cases as we see it the crucial criterion to be gleaned from the decided cases is whether the ‘person’ is physically located outside the united_states so that the notice_of_deficiency mailed to its united_states address will be delayed in reaching it in a foreign_country possession or territory and thereby hamper its ability to adequately respond by filing a petition to litigate its case in this court looper v commissioner t c pincite we rejected as unduly restrictive a reading of the statute that the 150-day rule applies only in cases where the tax- payer is out of the united_states and not in cases where the address is a foreign address id we stated the literal terms of the statute can support a reading that the 150-day rule applies either when the taxpayer is out of the country or when the address on the notice is a foreign address and the legislative_history is such that it does not foreclose either construction id we held accordingly id pincite c foreign residence no longer decisive while in 13_tc_747 the tax- payer’s residence abroad was decisive to our determination that he was in the words of the present statute a person outside the united_states entitled to days to file a peti- tion we have as discussed since then disregarded the distinction between expatriates and those sojourning abroad in determining whether a taxpayer is such a person foreign residence as a decisive factor has given way to physical loca- tion outside the united_states as the crucial criterion verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v smith jamie united_states tax_court reports is addressed must have been applicable both to expatriates and those sojourning abroad in determining who despite the notice having been mailed to their u s last_known_address is a person outside the united_states see degill corp v commissioner t c pincite indeed our reading of hamilton seems to have evolved consistent with that distinction in 76_tc_228 we cited hamilton for the proposition that the phrase in sec_6213 addressed to a person outside the united_states means the taxpayer to whom the notice located abroad emphasis added in looper v commissioner t c pincite we were more explicit stating that in hamilton we read sec_272 of the internal_revenue_code_of_1939 the predecessor to sec_6213 to provide the 150-day period for persons who were physically outside the united_states at the time the statutory notice was mailed emphasis added in degill corp we were faced with deter- mining the physical location of an artificial person a domestic_corporation whose entire business operations were overseas because of the exclusiveness of its activities over- seas we concluded that this domestic_corporation was phys- ically located abroad entitled to days to file a petition degill corp v commissioner t c pincite emphasis added we were careful not to suggest that a temporary absence of officers from the u s home_office of a domestic_corporation requires the 150-day rule to apply id we stated here we have a permanent absence from the united_states which would have invoked the 150-day rule even under the former stricter rule_of rebecca s 13_tc_747 id in other words we saw no need to address the question of whether on account of the overseas travel of the officers of a domestic u s headquartered corporation the corporation would be considered as physically located abroad so as to be entitled to days to file a petition pursuant to the temporarily-absent-from-the-country rule we adopted in 33_tc_667 while physical location and residence will often coincide a taxpayer may not at all times be physically located present at her residence if as we said in degill corp v commis- sioner t c pincite the crucial criterion is whether the taxpayer is physically located outside the united_states verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v smith jamie smith v commissioner then when residence and location fail to coincide the former must give way to the latter our position with respect to determining whether a tax- payer is a person outside the united_states and thus enti- tled to days to file a petition is distilled in the following language from looper v commissioner t c pincite the 150-day rule applies either when the taxpayer is out of the country or when the address on the notice is a foreign address and as the development of our caselaw shows out of the country means physically located outside the united_states degill corp v commissioner t c pincite although we continue on occasion to cite hamilton the por- there are of course the questions of when and of for how long the taxpayer must be absent from the country in order to be allowed days to file a petition in 76_tc_963 we noted that while sec_6213 prescribes that the period whether or days to file a petition runs from the date of mailing of the statutory notice the statute does not prescribe the time as of when the determina- tion is to be made that the notice is addressed to a person outside the united_states we stated in determining the applicability of the 150-day period as opposed to the 90-day period the court has chosen to look at both the date of mailing of the statutory notice and the date it was fi- nally received by the taxpayer id pincite the notice in malekzad was delivered to the taxpayers’ home on a saturday earlier on that day they had departed on an overnight trip to mexico we refused to read the statute as saying that the applicability of the 150-day period turns on the taxpayer’s location at the exact time the notice is delivered by the postal service to the taxpayer’s home id pincite nevertheless although appar- ently granting that because of their departure from the united_states on the delivery day the malekzads were outside the united_states on that day we held that their absence was too brief to entitle them to an ex- tended period to file a petition in malekzad we first made clear that a taxpayer ha sec_150 days from the date a statutory notice is mailed to file a petition if on the day the notice is delivered she is outside the united_states we then determined that if the taxpayer departs from the united_states on the delivery day she is deemed to be outside the united_states for all of that day we thus resolved an ambiguity with respect to a tax- payer’s location on the delivery date there is no ambiguity in this case as to petitioner’s location on the day the notice was delivered to her post office box she was in san francisco as evidenced by malekzad and as discussed in the next section of this dissenting opinion we may disregard a taxpayer’s ephemeral absence from or presence in the united_states petitioner’s presence in the united_states was not as we have considered the term ephemeral she is entitled to only days to file the petition verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v smith jamie united_states tax_court reports tion of that report that pegs an extended period to file a peti- tion to residence abroad is an anachronism d ephemeral presence disregarded an expatriate need not worry that her ephemeral presence in the united_states will limit her to days to petition a statutory notice delivered to her u s last_known_address while she was for a short time in perhaps transiting the united_states while the authority addresses the reverse situation ie whether a taxpayer’s temporary absence from the united_states makes him a person outside the united_states with days to file a petition the deciding prin- ciples should be the same in 54_tc_647 we held that the taxpayers who merely went across the border into mexico for part of day were not persons outside the united_states entitled to days to file their petition in 76_tc_963 allowing no extended filing period on account of the taxpayers’ overnight trip to mexico we described the taxpayer’s 11-hour absence in cowan as ephemeral and added by the same token a mere ephem- eral presence in the united_states on the date of mailing of the statutory notice also will not necessarily deprive a tax- payer of the benefits of the 150-day period in 76_tc_228 the taxpayers were entitled to days to file their petition where they left on a 5-day trip to jamaica on the day a statutory notice was mailed to their residence and the notice was awaiting them on their return considering these cases our position appears to be that a few-hours’ or an overnight absence from the united_states is ephemeral ie it is as if the taxpayer never left the country whereas an absence of four days encompassing the mailing and delivery of the notice places the taxpayer out- side the united_states for purposes of sec_6213 thus even under the majority’s interpretation that a taxpayer is a person outside the united_states entitled to days to file a petition if she resides abroad and is only temporarily in the united_states when a statutory notice is mailed to her u s last_known_address levy would appear to require that petitioner be accorded only days to file since she was in the united_states for just over a two-week period during verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v smith jamie smith v commissioner which the notice was both mailed to and delivered to her last_known_address in the united_states in other words her physical presence in the united_states was not sufficiently temporary ie ephemeral and it cannot be disregarded for purposes of sec_6213 e when absence matters an expatriate may visit the united_states and a u s resi- dent may travel abroad in 68_tc_779 the taxpayer a resident of france who was temporarily in the united_states left the country the day after a statu- tory notice was mailed to his u s address we allowed the taxpayer days to file a petition finding that congress intended the extended period to apply not only to those who because of receipt of the notice after days have run are totally prevented from petitioning the tax_court within that time but also to persons like petitioner who experience significant delays in receiving notices due to absence from the country id pincite we stated we are unwilling to frustrate this clear congressional policy by relegating peti- tioner to a lesser period whenever there exists some conceiv- able way filing could be accomplished within that time id we added our reasoning in hamilton provides fur- ther support for our conclusion and we quoted language from hamilton in which we pointed out that if residence were decisive physical presence in the united_states on the day a statutory notice was mailed to him would not deprive the taxpayer of days to file a petition id in 76_tc_228 discussed supra the statutory notice was mailed to the taxpayers at their last_known_address their residence in chicago illinois on the same day they departed the united_states for a five-day vacation in jamaica the notice was delivered to their resi- dence on the second day of their vacation and was there when they returned three days later we allowed the tax- payer sec_150 days to file a petition we first put aside the fact that they were both inside and outside the united_states on the day the notice was mailed to them stating in any the quote is dictum the hamilton court not being presented with that circumstance indeed the majority describes the quote as the hamilton court’s musing see op ct p verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v smith jamie united_states tax_court reports event the petitioners were abroad when the statutory notice was delivered at their home and this seems to be what the statute contemplates id pincite we then stated the day period has been held to apply not only to expatri- ates but also to persons who are temporarily absent from the country id we added relying for authority on lewy in addition the absence from the country must result in delayed receipt of the deficiency_notice id citing lewy v commissioner t c pincite clearly in levy the taxpayers’ u s residence played no role in our consideration of whether they were entitled to a 150-day filing period indeed we dismissed residence as a relevant concern and in retrospect while in lewy we found support in hamilton the fact that mr lewy was a french resident made no difference whatsoever what made a dif- ference in lewy and it is for the thing that made a dif- ference in lewy that we cited it in levy was that mr lewy’s absence from the country result ed in his delayed receipt of the deficiency_notice levy v commissioner t c pincite a close reading of levy and lewy shows that in the case of those temporarily inside or outside the united_states resi- dence is beside the point absence from the united_states resulting in delay is what matters f hamilton not dispositive in 13_tc_747 we read what is now the term a person outside the united_states as in effect describing an expatriate today we must decide whether an expatriate whose last_known_address is in the united_states and who is physically present in the united_states when a statutory notice is mailed to that address is the notion that to be entitled to days to file a petition the taxpayer must show not only absence from the country but also an attendant delay in receipt of the notice was established in 54_tc_647 a court-reviewed report in cowan discussed supra we found that the taxpayers who were in mexico for about hours on the day a statutory notice was mailed to their north hollywood california address were entitled to only days to file a petition we quoted the resident- abroad-irrelevant language from mindell and relied instead on the fact that spending hours in mexico is not likely to result in delayed delivery id pincite verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v smith jamie smith v commissioner at that time a person outside the united_states with respect to petitioner the majority states her status as a person ‘outside of the united states’ is largely a function of her residency and is not vitiated by her brief presence in the united_states see op ct p emphasis added if her status is largely a function of her residence then it is not exclusively a function of her residence and hamilton is not dispositive in other words for the majority petitioner’s expatriation is not in and of itself sufficient to qualify her for an extended 150-day period to file a petition g other factors in hamilton we read congress’ words a person outside the states of the union and the district of columbia as if con- gress had in fact written a person residing outside the states of the union and the district of columbia the majority now reads the words of sec_6213 a person outside the united_states as if congress had in fact written a person residing outside the united_states who is briefly present in the united_states and who while present does not receive the notice the addition of the nonreceipt criterion is evidenced by the majority’s including in its explanation of why petitioner is in the category of taxpayers that congress intended to benefit with an extended filing deadline a finding that petitioner while in the united_states was not at the address to which the notice was delivered see op ct p the importance of that finding is evidenced by the majority’s preceding discussion concluding that not only does the briefness of petitioner’s presence play a role see op ct pp but similarly a foreign resident may be ‘a person outside the united states’ even if the foreign resident is in the united_states on the notice’s delivery date ie if the taxpayer ulti- mately receives notice several months later while in the for- eign country emphasis added the inference is that if an expatriate receives a statutory notice while present in the united_states the expatriate is as of the time of receipt no longer a person outside the united_states certainly congress knows how to make clear that non- receipt of a statutory notice entitles a person to some relief the predecessor to today’s a person outside the united_states verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v smith jamie united_states tax_court reports in specifying the rules for a so-called collection_due_process_hearing congress in sec_6330 provided that a person may at such a hearing raise a challenge to the exist- ence or amount of the underlying tax_liability if the person did not receive any statutory_notice_of_deficiency for such tax_liability to the contrary receipt of the notice plays no role in the interaction between sec_6212 which in gen- eral makes sufficient the mailing of the statutory notice to the taxpayer’s last_known_address and sec_6213 which allows the taxpayer days or in the case of a notice addressed to a person outside the united_states days after the notice is mailed to file a petition with the tax_court indeed the irrelevance of receipt is underlined by the concluding words of sec_6212 which provide that a notice mailed to the taxpayer’s last_known_address is suffi- cient even if such taxpayer is deceased or is under a legal disability or in the case of a corporation has terminated its existence caselaw is consistent with the absence of any requirement of receipt before the taxpayer’s sec_6213 period to petition the tax_court begins to run see eg 853_f2d_1209 5th cir 378_f2d_37 9th cir 51_tc_331 spivey v commissioner tcmemo_2001_29 aff ’d 29_fedappx_575 11th cir the addition of a nonreceipt criterion to the determination of whether a statutory notice is addressed to a person outside the united_states also leads to a paradox if the taxpayer specified in a notice addressed to her last known u s address is in the country when the notice is mailed and delivered to that address but is not physically present to retrieve it if she does not retrieve it before departing the united_states the majority would conclude that it was addressed to a person outside the united_states who ha sec_150 days to file her petition if on the other hand she retrieves it before departing then apparently the majority would conclude that it was not addressed to a person outside the united_states who has only days to file her petition as to petitioner her status was thus indeterminate between the delivery of the notice to her post office box on date and her departure from the united_states on date sec_6213 pegs the period during verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v smith jamie smith v commissioner which a taxpayer may file a petition with the tax_court to the date the notice is mailed until petitioner left the country on date the period she had or days to file her petition was not only unknown it was under the majority’s rationale unknowable when she left without retrieving the notice she satisfied the majority’s definition of a person outside the united_states but had she visited her post office box before departing and retrieved the notice then her physical location inside the united_states would have prevailed and her time to petition would have been fixed pincite days the majority states where a statute is capable of various interpretations we are inclined to adopt a construction which will permit the court to retain jurisdiction without doing violence to the statutory language see op ct p i believe that the majority’s reading of the words in sec_6213 a person outside the united_states as if congress had in fact written a person residing outside the united_states who is briefly present in the united_states and who while present does not receive the notice does do violence to the statutory language we must keep in mind the general proposition that grants of jurisdiction to the federal courts should be narrowly construed see eg 445_us_535 it is elementary that t he united_states as sovereign is immune from suit save as it consents to be sued and the terms of its consent to be sued in any court define that court’s jurisdiction to entertain the suit 312_us_584 a waiver of sovereign immunity cannot be implied but must be unequivocally expressed 395_us_1 in the absence of clear congressional consent then there is no jurisdiction in the court of claims more than in any other court to entertain suits against the united_states united_states v sherwood supra pincite some citations omitted iii conclusion the meaning of the expression a person outside the united_states has during the last years taken on a fixed meaning dependent on the taxpayer’s physical location the majority’s rewrite of sec_6213 not only contradicts that meaning but presents an implausible construction of the statute we should grant respondent’s motion to dismiss for verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v smith jamie united_states tax_court reports lack of jurisdiction on the ground that petitioner had days to file the petition and the petition filed on the 148th day was not timely holmes gustafson and morrison jj agree with this dissent gustafson j dissenting the taxpayer in this case did not file her petition within days after the mailing of the irs’s notice_of_deficiency see u s c sec_6213 but rather days we therefore lack jurisdiction unless the notice is addressed to a person outside the united_states id it was not so addressed rather the notice was addressed to the taxpayer’s post office box address in san francisco california an address obviously inside the united_states and at the time the notice was mailed by the irs and delivered to that post office box the taxpayer was in san francisco ie was inside the united_states the notice_of_deficiency was therefore neither addressed to nor delivered to a person outside the united_states the deadline for filing a petition was therefore the 90-day deadline various other facts about the taxpayer’s situation could be adduced to make the situation appear more sympathetic eg she was very busy moving and she never saw the notice or less sympathetic eg she was in san francisco a full week after delivery but did not check her mail but the statute makes no mention of such considerations it provides a 90-day deadline and it makes an exception only when the notice is addressed to a person outside the united_states that exception is not met here i would dismiss the petition halpern kroupa holmes and morrison jj agree with this dissent f verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v smith jamie
